Citation Nr: 1539112	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than February 1, 2010, for the award of additional compensation benefits for the Veteran's spouse B.R.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel











INTRODUCTION

The Veteran had active duty from September 1964 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that awarded additional compensation benefits for the Veteran's spouse B.R. effective February 1, 2010.

In June 2015, the Veteran cancelled his request for a Board hearing.


FINDING OF FACT

On January 26, 2010, the Veteran had a phone conversation with the RO indicating that he had  divorced and remarried.  In March 2010, he submitted a copy of his divorce decree and marriage certificate. 


CONCLUSION OF LAW

An effective date earlier than February 1, 2010, for the award of additional compensation benefits for the Veteran's spouse B.R. is not warranted.  38 U.S.C.A. §§ 5101, 5110, 5111, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.4, 3.31, 3.204, 3.213, 3.401 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the effective date assigned following the addition of his spouse B.R. as a dependent.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to VA's duty to assist a claimant in the development of his or her case, the Board notes that the issue on appeal is not whether the Veteran is entitled to benefits, but the effective date thereof.  As a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder and the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.  Thus, further discussion of VA's duty to assist is not necessary in this context.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2014).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2015).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of Veteran's award. 38 C.F.R. § 3.401(b) (2015).

Regarding establishing entitlement to a higher rate of compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of 38 C.F.R. § 3.204.  38 C.F.R. § 3.213(a) (2015).  38 C.F.R. § 3.204 provides the following:

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage . . . provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits  (see 38 C.F.R. § 3.216).  38 C.F.R. § 3.204(a)(1) (2015).

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

The Veteran seeks entitlement to an effective date earlier than February 1, 2010, for the addition of his spouse B.R. as his dependent.  He admits that he failed to timely report and submit the proper documentation showing his divorce in January 1998 from L.R. and subsequent marriage to B.R. in September 2001.  The Veteran, however, claims that during this relevant time period, he had life changing events, including hospitalizations, death of a family member, relocation for another job, etc., that he did not give much thought to sending in the information regarding dependency benefits compensation.  The Veteran, however, maintains that since the evidence has been submitted to show he was married on September [redacted], 2001, he should be entitled to an earlier effective date for his dependency claim.

In the present case, the evidence shows that the Veteran achieved a combined disability rating of 30 percent as of October 1, 1984; thus, the 30 percent threshold for applicability of the dependency provisions has been met.  See 38 C.F.R. § 3.4(b)(2).  The evidence also reflects that the Veteran was married to L.R. when he initially had a combined disability rating of 30 percent.  As a result, L.R. was the named dependent claimed on his award.  

In a May 1998 phone conversation, the Veteran reported to the RO that he had divorced L.R. on January [redacted], 1998.  The RO, in turn, informed the Veteran that he needed to send VA either a copy of the divorce decree or complete VA Form 21-686c.  The RO additionally sent the Veteran VA Form 21-686C to complete and return.  See VA notification letter dated May 1998.  There is no evidence suggesting that the Veteran responded to this request.  Accordingly, L.R. was not removed as a dependent for his additional compensation.

In May 2006, the RO, in part, granted increased ratings for some of his service-connected disabilities as well as granted service-connection for multiple disabilities and informed the Veteran that his monthly disability compensation included payment for one dependent, L.R., and that he should notify VA of any change in his marital status.  

In February 2007, the RO granted his claim for service connection for PTSD while denying erectile dysfunction.  In the February 2007 notification letter, he was once again informed that his monthly disability compensation included payment for his spouse L.R. and that he should notify VA of any change in his marital status, including death, divorce or annulment.  A February 2007 Claim and Compensation Award sent to the Veteran included a statement of the dates and amounts of payments and listed his spouse as L.R.

In July 2009, the RO sent the Veteran VA Form 21-0538 Status of Dependents Questionnaire.  Since the Veteran failed to respond, the RO contacted him in January 2010 to verify his dependency status.  On January 26, 2010, the Veteran informed the RO that he was no longer married to L.R., but that he had a new wife.  The RO advised the Veteran that he had to fill out the appropriate VA forms removing L.R. as his dependent before adding his current wife B.R.  Thereafter, the RO sent a February 2010 letter to the Veteran memorializing the January 2010 phone conversation as well as advising the Veteran of what documents he needed to submit.  In turn, in March 2010, the Veteran completed the forms the RO sent him and provided court records of his divorce from L.R., which showed they were divorced on January [redacted], 1998.  Subsequently, he sent the RO a copy of his marriage license, confirming that he had married B.R. on September [redacted], 2001.

After reviewing the evidence of record, the Board finds that the Veteran's file did not contain the specific, required information that is necessary to establish that his spouse B.R. became his dependent on September [redacted], 2001.  38 C.F.R. § 3.204(a)(1); McColley, 13 Vet. App. at 557.  In May 1998, after the Veteran notified VA that he was divorced, he was informed that he needed to provide VA with the necessary documentation and a May 1998 VA letter confirms that the Veteran was sent the required forms.  In addition, during this relevant timeframe, the Veteran filed several claims and each time was sent a notification letter regarding his claims reflecting that L.R. was his claimed dependent and he needed to notify VA immediately of any change in the status of his dependent.  Moreover, in November 2002, the Veteran notified the RO that he had relocated.  The Veteran did not provide the required information until March 2010 after several attempts by the RO in July 2009 and thereafter.  Accordingly, the evidence shows that the Veteran had ample opportunities to notify VA of his divorce and his subsequent remarriage.

Further, the Board notes that the Veteran requested a waiver of indebtness for the overpayment due created by the gap between the date of his divorce (January [redacted], 1998) from L.R. removing her as his dependent and the effective date of the addition his current spouse B.R. on February 1, 2010.  In April 2010, the RO granted this request so he did not have to repay the overpayment of $9,991.00.

Overall, the record does not show that VA received adequate notice of spousal dependency prior to February 1, 2010.  It is noted that the divorce decree and marriage certificate were first received in March 2010. As such, the effective date for additional payment based on his wife as a dependent should have been no earlier than April 1, 2010, the first day of the month following submission of the required marriage information to the RO. 38 C.F.R. § 3.31.  It appears, however, that the RO chose the February 1, 2010 date as the first day of the month following his January 26, 2010 conversation with the RO. 38 C.F.R. § 3.31.  The Board does not endeavor to disturb this date. 

An effective date earlier than February 1, 2010, is not warranted and the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an effective date earlier than February 1, 2010, for the award of additional compensation benefits for the Veteran's dependent spouse B.R., is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


